1
2
3
                                                JS-6
4
5
6
                            UNITED STATES DISTRICT COURT
7
                           CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MICHAEL EUGENE SCOTT,                            Case No. CV 18-9525-JLS (KK)
11                              Plaintiff,
12                         v.                          JUDGMENT
13    A. SHITTU, ET AL.,
14                              Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
20   without leave to amend.
21
22   Dated: July 2, 2019
23
                                                 HONORABLE JOSEPHINE L. STATON
24                                               United States District Judge
25
26
27
28
